Appeal by defendants from a money judgment of the Supreme Court rendered against them and in plaintiff’s favor at a Special Term, Delaware County, after trial before the court, without a jury. The judgment is for the recovery of a real estate broker’s commissions in having procured a customer willing, ready and able to purchase defendants’ farm and equipment at a price and on terms stated in the brokerage agreement. The judgment is justified by the proofs. Judgment unanimously affirmed, with costs. Present — Poster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.